Case 2:21-mj-00474-SCD Filed 08/20/21 Page 1 of 9 Document 1
                AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

       I, Matthew Cooper, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am employed as a Detective with the Milwaukee Police Department (MPD) and

have been a law enforcement officer for over 24 years. I have been a Detective for over 17 years

and have been assigned to conduct narcotics investigations for over 16 years. I was previously

assigned to the Vice Control Division (Narcotics) as a Police Officer for over 2 years. I have been

assigned to the North Central High Intensity Drug Trafficking Area (HIDTA) for over 13 years.

I am also a Task Force Officer with the United States Department of Justice’s Drug Enforcement

Administration (DEA) and have been since October 2008. As such, I am an investigative or law

enforcement officer of the United States within the meaning of Section 2510(7) of Title 18, United

States Code, in that I am empowered by law to conduct investigations of and to make arrests for

federal felony offenses.

       2.      I have participated in numerous complex narcotics investigations which involved

violations of state and federal controlled substances laws and money laundering laws, including

Title 21, United States Code, Sections 841(a)(1), 843(b), and 846, Title 18, United States Code,

Sections 1956 and 1957, and other related offenses. During my tenure as a law enforcement officer,

I have been involved in the investigation of drug traffickers in Milwaukee County, in the State of

Wisconsin, across the United States, and internationally.

       3.      I have had both formal training and have participated in numerous complex drug

trafficking investigations, including ones using wiretaps.      I have received training in the

investigation of drug trafficking, money laundering, financial investigations, and computer crimes.




            Case 2:21-mj-00474-SCD Filed 08/20/21 Page 2 of 9 Document 1
My training and experience include the following:

              a.     Through informant interviews and extensive debriefings of individuals
                     involved in drug trafficking, I have learned about the manner in which
                     individuals and organizations finance, source, purchase, transport, and
                     distribute controlled substances in Wisconsin, throughout the United States,
                     and internationally.

              b.     I have used my training and experience to locate, identify, and seize
                     multiple types of narcotics, drugs, drug proceeds, and drug contraband.

              c.     I have also relied upon informants to obtain controlled substances from drug
                     traffickers and have made undercover purchases of controlled substances.

              d.     I have extensive experience conducting street surveillance of individuals
                     engaged in drug trafficking. I have participated in the execution of
                     numerous search warrants where controlled substances, drug paraphernalia,
                     and drug trafficking records were seized.

              e.     I am familiar with the appearance and street names of various drugs,
                     including marijuana, heroin, cocaine, cocaine base (unless otherwise noted,
                     all references to crack cocaine in this affidavit is cocaine base in the form
                     of crack cocaine), ecstasy, and methamphetamine. I am familiar with the
                     methods used by drug traffickers to package and prepare controlled
                     substances for sale. I know the street values of different quantities of the
                     various controlled substances.

              f.     I am familiar with the language used over the telephone and other electronic
                     communications to discuss drug trafficking and know that the language is
                     often limited, guarded, and coded. I know the various code names used to
                     describe controlled substances. I also know that drug traffickers often use
                     electronic devices (such as computers and cellular phones), electronic
                     communication services (such as e-mail and messaging services), and social
                     media to facilitate these crimes.

              g.     I know drug traffickers often register phones, mailboxes, bank accounts,
                     electronic communication services, and other instrumentalities of drug
                     trafficking in the names of others, also known as nominees, to distance
                     themselves from instrumentalities used to facilitate drug trafficking.

              h.     I know that drug traffickers often use electronic equipment and wireless and
                     landline telephones to conduct drug trafficking operations.



                                               2




         Case 2:21-mj-00474-SCD Filed 08/20/21 Page 3 of 9 Document 1
   i.    I know that drug traffickers often keep documents and records about the
         transportation, sourcing, ordering, sale, and distribution of controlled
         substances.

   j.    I know that drug traffickers often use drug proceeds to purchase assets such
         as vehicles, property, and jewelry. I also know that drug traffickers often
         use nominees to purchase or title these assets in order to avoid scrutiny from
         law enforcement officials. I know that drug traffickers often secure drug
         proceeds at locations within their dominion and control, such as their
         residences, businesses, and storage facilities, and in safes or other secure
         containers.

   k.    I know that drug traffickers often attempt to protect and conceal drug
         proceeds through money laundering, including but not limited to domestic
         and international banks, securities brokers, service professionals such as
         attorneys and accountants, casinos, real estate, shell corporations, business
         fronts, and otherwise legitimate businesses which generate large quantities
         of currency. I know it is common for drug traffickers to obtain, secrete,
         transfer, conceal, or spend drug proceeds, such as currency, financial
         instruments, precious metals, gemstones, jewelry, books, real estate, and
         vehicles. I know it is common for drug traffickers to maintain documents
         and records of these drug proceeds, such as bank records, passbooks, money
         drafts, transaction records, letters of credit, money orders, bank drafts, titles,
         ownership documents, cashier’s checks, bank checks, safe deposit box keys,
         money wrappers, and other documents relating to the purchase of financial
         instruments or the transfer of funds. I know drug traffickers often purchase
         or title assets in fictitious names, aliases, or the names of relatives,
         associates, or business entities to avoid detection of these assets by
         government agencies. I know that even though these assets are titled or
         purchases by nominees, the drug traffickers actually own, use, and exercise
         dominion and control over these assets. The aforementioned books, records,
         receipts, notes, ledgers, and other documents are often maintained where
         the traffickers have ready access. These may be stored in hard copy or soft
         copy on paper, computers, cellular devices, and other electronic media or
         electronic storage devices.

   l.    I know drug traffickers maintain large amounts of currency, including in
         readily accessible financial accounts, to finance their ongoing drug
         business. I know that those involved in drug trafficking or money
         laundering keep records of their transactions. Because drug trafficking
         generates large sums of cash, drug traffickers often keep detailed records
         about the distribution of narcotics and the laundering of proceeds. I also
         know that drug trafficking and money laundering activities require the
         cooperation, association, and communication between and among a number
                                    3




Case 2:21-mj-00474-SCD Filed 08/20/21 Page 4 of 9 Document 1
         of people. As a result, people who traffic in narcotics or launder money for
         such organizations possess documents that identify other members of their
         organization, such as telephone books, address books, handwritten
         notations, telephone bills, and documents containing lists of names and
         addresses of criminal associates. Such records also provide information
         about the identities of coconspirators who launder money and traffick drugs.
         I also know that drug traffickers commonly maintain addresses or telephone
         numbers which reflect names, addresses, or telephone numbers of their drug
         trafficking and money laundering associates in hard copy and soft copy on
         papers, books, computers, cellular devices, and other electronic media or
         electronic storage devices.

   m.    I know drug traffickers often use electronic devices, such as telephones,
         cellular devices, computers, and currency counting machines to generate,
         transfer, count, record, or store the information described above and
         conduct drug trafficking and money laundering. I am familiar with
         computers, cellular devices, pagers, and other electronic media or electronic
         storage devices and their uses by drug traffickers to communicate with
         suppliers, customers, co-conspirators, and fellow traffickers. These devices
         often contain evidence of illegal activities in the form of communication
         records, voicemail, email, text messages, video and audio clips, location
         information, business records, and transaction records. I know drug
         traffickers take, store, preserve, or maintain photographs or videos of
         themselves, their associates, their property, their drugs, and their drug
         proceeds. These traffickers usually maintain these photographs or videos on
         computers, cellular devices, and other electronic media or electronic storage
         devices. Based upon my training and experience, I know that computer
         hardware and software may be important to a criminal investigation in two
         distinct and important respects: (1) the objects themselves may be
         instrumentalities, fruits, or evidence of crime; and (2) the objects may have
         been used to collect and store information about crimes. I know the
         following information can be retrieved to show evidence of use of a
         computer or smartphone to further the drug trade: system components, input
         devices, output devices, data storage devices, data transmission devices, and
         network devices and any data contained within such systems; computer
         media and any data contained within such media; operating system
         software, application or access program disks, manuals, books, brochures,
         or notes, computer access codes, user names, log files, configuration files,
         passwords, screen names, email addresses, IP addresses, and SIM cards.

   n.    I have participated in numerous drug trafficking investigations involving
         the seizure of computers, cellular phones, cameras, and other digital storage
         devices, and the subsequent analysis of electronic data stored within these
         devices. This has led to evidence of the crimes under investigation and
                                   4




Case 2:21-mj-00474-SCD Filed 08/20/21 Page 5 of 9 Document 1
                       corroborated information already known or suspected by law enforcement.
                       I have regularly used electronic evidence to find proof relating to the
                       commission of criminal offenses, including intent, motive, manner, means,
                       and the identity of suspects and conspirators.

               o.      I have also participated in the execution of numerous premises search
                       warrants and arrests, where controlled substances, firearms, drug
                       paraphernalia, drug proceeds, electronic devices, and records relating drug
                       trafficking and drug proceeds were seized. I know that drug traffickers
                       commonly have in their possession, and at their residences and other
                       locations where they exercise dominion and control, firearms, ammunition,
                       and records or receipts pertaining to such.

               p.      I have been assigned to court-authorized wiretaps and have been trained to
                       operate the equipment used to conduct such operations.

       4.      The information set forth in this affidavit comes from my personal involvement in

this investigation, along with information provided to me by other law enforcement officers.

Throughout this affidavit, I refer to case agents. Case agents are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom I have

had regular contact regarding this investigation.

       5.      This affidavit is submitted for the limited purpose of establishing probable cause

for the issuance of a criminal complaint against GABRIEL LOPEZ (DOB: 11/30/1983) for

possession of a controlled substance with intent to distribute, attempted distribution of a controlled

substance, and conspiracy to do the same, in violation of Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(A), and 846.

                                       PROBABLE CAUSE

       6.      On August 19, 2021 at approximately 11:51 a.m., case agents observed GABRIEL

LOPEZ standing in the driveway at 4655 North 45th Street, Milwaukee, Wisconsin. LOPEZ then

entered the side door of the residence with two other subjects. This door leads directly into the

                                                    5




            Case 2:21-mj-00474-SCD Filed 08/20/21 Page 6 of 9 Document 1
kitchen of 4655 North 45th Street, Milwaukee, Wisconsin. Approximately five minutes later, case

agents observed one of the other subjects leave the residence. A short time later, LOPEZ exited

the residence and drove around the neighborhood. LOPEZ drove slowly past several law

enforcement vehicles and appeared to be trying to see if anyone was inside the vehicles. LOPEZ

then drove back to 4655 North 45th Street, Milwaukee, Wisconsin, where he picked up one of the

remaining subjects. LOPEZ and this subject again drove around the neighborhood examining law

enforcement vehicles. LOPEZ then dropped the subject off at 4655 North 45th Street, Milwaukee,

Wisconsin. LOPEZ then drove away from the residence at approximately 1:16 p.m. Case agents

attempted to locate LOPEZ, but lost sight of him.

         7.      On August 19, 2021 at approximately 2:04 p.m.—less than one hour after the

observations described above, case agents executed a search warrant at 4655 North 45th Street,

Milwaukee, Wisconsin. Inside of the residence, case agents found eight brick-shaped packages,

wrapped in tape, which field tested positive for cocaine. In total, case agents recovered

approximately 8 kilograms of cocaine. Photographs of those controlled substances are copied

below.




                                               6




              Case 2:21-mj-00474-SCD Filed 08/20/21 Page 7 of 9 Document 1
       8.      On August 19, 2021, case agents conducted a traffic stop of GABRIEL LOPEZ’s

vehicle. LOPEZ identified himself, LOPEZ’s vehicle matched the vehicle seen at 4655 North 45th

Street, Milwaukee, Wisconsin, and LOPEZ’s clothing matched the clothing of the person seen at

and inside of 4655 North 45th Street, Milwaukee, Wisconsin. LOPEZ was arrested by the Waupaca


                                              7




            Case 2:21-mj-00474-SCD Filed 08/20/21 Page 8 of 9 Document 1
County Sheriff’s Office. A cellular phone was recovered from LOPEZ’s vehicle and was seized

as evidence. Due to the time of day of LOPEZ’s arrest, LOPEZ was booked into the Waupaca

County Jail pending transport to the United States Marshals Service in Milwaukee, Wisconsin.

       9.      Case agents also arrested one of the other subjects. That subject consented to a

search of his phone—showing a communication with a “Lopaz” with a cell phone number of (715)

252-5756. Case agents know that the area code (715) is a phone number associated with northern

Wisconsin. A WhatsApp message sent to “LOPAZ” on August 19, 2021 listed the address: “4655

n 45th st Milwaukee wi”—the address where the 8 kilograms were found.

       10.     On August 20, 2021, case agents interviewed LOPEZ after advising him of his

rights. LOPEZ stated in substance the following: He had agreed to coordinate a cocaine transaction

between the two other subjects seen at the residence. Upon entering the residence, LOPEZ

observed what he described as a brick-shaped package which he believed to be a kilogram package

of cocaine. LOPEZ stated he observed one of the other subjects cutting open the gray tape on the

outer layer of the packaging. LOPEZ stated one of the subjects, who had agreed to purchase two

to three kilograms of cocaine, then left the residence and agreed to return with money to purchase

the cocaine. That subject never returned to the residence so LOPEZ left and began to drive home

when he was stopped and arrested.

       11.     Based on the above information and facts, I submit that there is probable cause to

believe that GABRIEL LOPEZ has violated the laws of the United States, in that he possessed a

controlled substance with intent to distribute, attempted to distribute a controlled substance, and

conspired to do the same, all in violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(A), and 846, all in the Eastern District of Wisconsin.

                                                8




            Case 2:21-mj-00474-SCD Filed 08/20/21 Page 9 of 9 Document 1
